DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
 
Status of Claims
Claims 2-8 of US Application No. 16/933,079 are currently pending and have been examined. Applicant amended claims 2, 4, 5, 7, and 8. Applicant previously canceled claim 1.

Response to Arguments/Amendments
The previous objection to claim 2 is withdrawn in consideration of amended claim 2.

The previous rejections of claims 2-8 under 35 USC § 102 and 103 are withdrawn in consideration of amended independent claims 2, 7 and 8. However, new rejections of claims 2-8 under § 102 or 103 are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg-Kleciak (US 2016/0097644 A1, “Strassenburg”) in view of Faber et al. (US 2014/0071702 A1, “Faber”).

Regarding claims 2, 7 and 8, Strassenburg discloses a navigation system and method of determining a vehicle position and teaches:
detecting first surroundings data values representing surroundings of the vehicle (image sensor 6 capture image data – see at least Fig. 6 and ¶ [0057]; field of view of image sensor – see at least Fig. 10 and ¶ [0094]);
identifying, from the first surroundings data values, presence of light in the surroundings of the vehicle (light emitted by street lights 51-57 may be detected in image data – see at least ¶ [0060]; which street lights are located in the field of view of the image sensor is determined – see at least Fig. 10 and ¶ [0094]); 
comparing a position of the light whose presence has been identified to information regarding a presence of light indicated in a map (a light pattern is predicted based on the street lighting data and is compared to the image data – see at least Fig. 10 and ¶ [0096]), that has been created by:
receiving second surroundings data values that represent drivable surroundings (a database which includes the street lighting data may be generated by capturing images as a vehicle travels through an area at night – see at least ¶ [0127]); 
identifying from the second surroundings data values presence of light at a position (images may be analyzed to determine positions of street lights – see at least ¶ [0127]); 
providing a base map representing at least one area, which includes the drivable surroundings of the vehicle (map database – see at least Fig. 2 and ¶ [0039]); and 
creating the map by overlaying on the base map an indication of the light identified from the second surroundings data values at a position of the base map corresponding to the position of the light identified from the second surroundings data values (map database stores street lighting data which indicates positions at which street lights are installed – see at least Fig. 2 and ¶ [0039]); 
classifying a type of a source of the light whose presence has been identified from the first surroundings data values based on the comparison (street lighting data includes type data 15 indicative of a type of street light – see at least Fig. 12 and ¶ [0111]); and
operating the vehicle as a function of the classification (light type data may be used to refine the position estimate of the vehicle – see at least ¶ [0082]; a driver assist function may be controlled based on a refined position estimate – see at least Fig. 10 and ¶ [0010], [0099]).  

Strassenburg fails to teach such that a component of the vehicle (a) is operated in a first manner when the type of the source of the light whose presence has been identified from the first surroundings data values is classified as being a first type based on the comparison and (b) is operated in a second manner when the type of the source of the light whose presence has been identified from the first surroundings data values is classified as being a second type based on the comparison.

However, Faber discloses a method and control unit for influencing a lighting scene ahead of a vehicle and teaches:
operating the vehicle as a function of the classification, such that a component of the vehicle (a) is operated in a first manner when the type of the source of the light whose presence has been identified from the first surroundings data values is classified as being a first type based on the comparison and (b) is operated in a second manner when the type of the source of the light whose presence has been identified from the first surroundings data values is classified as being a second type based on the comparison (it is of interest to know about the type of the detected light objects ahead of the vehicle and use information regarding the type of classified object to control headlights or headlight modules – see at least Fig. 4 and ¶ [0028]; using this information it is possible to deliberately illuminate or reduce illumination based on characteristics – see at least ¶ [0029];  if a passing vehicle is classified the headlights may be turned off or illumination characteristic of the headlight may be changed – see at least ¶ [0031]; if guide posts are classified the light distribution may be changed by moving the headlight – see at least ¶ [0032]; possible classification categories for light objects are single and/or rear headlight, headlight pair and/or rear light pair, road lights or road lighting, guide posts, ground reflection, reflection from guardrails – see at least ¶ [0033]; at 102, information regarding a class of recognized object ahead of the vehicle is read – see at least Fig. 1 and ¶ [0025]; at 103, lighting intensity may be assigned as a function of class – see at least ¶ [0025]; at 106, the lighting scene is supplemented by increasing/decreasing luminous flux – see at least ¶ [0025]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system and method of determining a vehicle position of Strassenburg to utilize classification information to operate the vehicle, as taught by Faber, to influence the lighting scene to prevent the driver or other road users from being blinded, improve the driver’s view, and help the driver perceive potential hazards faster (Faber at ¶ [0005], [0006]).

Regarding claim 3, Faber further teaches:
wherein the classification includes determining whether the source of light is a road user (classification categories for light objects include a singular headlight and/or a rear light, a headlight pair and/or a rear light pair of a passenger car, a headlight pair and/or a rear light pair of a truck, a passing vehicle, the position lights of a vehicle, road lights or road lighting, traffic signs or size message signs, guide posts, ground reflection, reflections from guardrails, and the like – see at least ¶ [0033]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation system and method of determining a vehicle position of Strassenburg and Faber to provide for classifying the source of light, as further taught by Faber, to influence the lighting scene to prevent the driver or other road users from being blinded, improve the driver’s view, and help the driver perceive potential hazards faster (Faber at ¶ [0005], [0006]).

Regarding claim 4, Faber further teaches:
wherein the component is at least one illuminant of the vehicle (light control may be optimized based on categories – see at least ¶ [0028]; e.g., turning off or changing illumination characteristics when a passing vehicle is classified – see at least ¶ [0031]; adaptive headlights 308 – see at least Fig. 3 and ¶ [0027]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation system and method of determining a vehicle position of Strassenburg to provide for adapting an illuminant of the vehicle, as further taught by Faber, to influence the lighting scene to prevent the driver or other road users from being blinded, improve the driver’s view, and help the driver perceive potential hazards faster (Faber at ¶ [0005], [0006]).

Regarding claim 5, Strassenburg further teaches: 
performing a localization of the vehicle based on the result of the comparison (at 86, a refined position estimate is determined – see at least Fig. 10 and ¶ [0097].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg in view of Faber, as applied to claim 2 above, and further in view of Fridman (US 2018/0025235 A1).

Regarding claim 6, Strassenburg and Faber fail to teach but Fridman discloses crowdsourcing the collection of road surface information and teaches:
wherein the map is requested at least partly from an external server and/or received at least partly from the external server (map database 160 may be located remotely – see at least ¶ [0102]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation system and method of determining a vehicle position of Strassenburg and Fridman to receive or request the map from an external server, as taught by Fridman, to allow for crowdsourcing map information (Fridman at ¶ [0002]; Strassenburg at ¶ [0128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666